 

CLINICAL STUDY COLLABORATION AGREEMENT

 

THIS CLINICAL STUDY COLLABORATION AGREEMENT (the “Agreement”) is entered into as
of February 10, 2015 (the “Effective Date”), by and between Incyte Corporation,
a Delaware corporation with its offices at 1801 Augustine Cut-Off, Wilmington,
DE 19803 (“Incyte”), and ADVAXIS, INC., a New Jersey corporation having a place
of business at 305 College Road East, Princeton, NJ (“Advaxis”). Incyte and
Advaxis may each be referred to herein individually as a “Party” or
collectively, as the “Parties.”

 

RECITALS

 

  A. WHEREAS, Incyte is developing the Incyte Compound (as defined below) for
the treatment of certain tumor types.         B. WHEREAS, Advaxis is developing
the Advaxis Compound (as defined below) for the treatment of certain tumor
types.         C. WHEREAS, Incyte desires to sponsor a clinical trial in which
the Incyte Compound and the Advaxis Compound would be dosed in combination.    
    D. WHEREAS, Advaxis and Incyte, consistent with the terms of this Agreement,
desire to collaborate as more fully described herein, including by providing the
Advaxis Compound and the Incyte Compound for the Study (as defined below).

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Agreement, the Parties agree as follows:

 

1. Definitions

 

For all purposes of this Agreement, the capitalized terms defined in this
Article 1 and throughout this Agreement shall have the meanings herein
specified:

 

  1.1. “Advaxis” has the meaning set forth in the preamble.         1.2.
“Advaxis Compound” means ADXS11-001 (also known as ADXS-HPV) which is a live,
attenuated Listeria monocytogenes (Lm) based vector bioengineered to secrete a
fusion peptide of truncated Listeriolysin O (tLLO)-human papillomavirus type 16
E7.         1.3. “Affiliate” means, with respect to either Party, a firm,
corporation or other entity which directly or indirectly owns or controls said
Party, or is owned or controlled by said Party, or is under common ownership or
control with said Party. The word “control” means (i) the direct or indirect
ownership of fifty percent (50%) or more of the outstanding voting securities of
a legal entity, or (ii) possession, directly or indirectly, of the power to
direct the management or policies of a legal entity, whether through the
ownership of voting securities, contract rights, voting rights, corporate
governance or otherwise.         1.4. “Agreement” means this agreement, as
amended by the Parties from time to time, and as set forth in the preamble.

 

1

   

 

Confidential

 

  1.5. “Applicable Law” means all federal, state, local, national and regional
statutes, laws, rules, regulations and directives applicable to a particular
activity hereunder, including performance of clinical trials, medical treatment
and the processing and protection of personal and medical data, that may be in
effect from time to time, including those promulgated by the United States Food
and Drug Administration (“FDA”), the European Medicines Agency (“EMA”) and any
successor agency to the FDA or EMA or any agency or authority performing some or
all of the functions of the FDA or EMA in any jurisdiction outside the United
States or the European Union (each a “Regulatory Authority” and collectively,
“Regulatory Authorities”), and including without limitation cGMP and GCP (each
as defined below); all data protection requirements such as those specified in
the EU Data Protection Directive and the regulations issued under the United
States Health Insurance Portability and Accountability Act of 1996 (“HIPAA”);
export control and economic sanctions regulations which prohibit the shipment of
United States-origin products and technology to certain restricted countries,
entities and individuals; anti-bribery and anti-corruption laws pertaining to
interactions with government agents, officials and representatives; laws and
regulations governing payments to healthcare providers; and any United States or
other country’s or jurisdiction’s successor or replacement statutes, laws,
rules, regulations and directives relating to the foregoing.         1.6.
Background Intellectual Property” means, individually and collectively, all
Intellectual Property Rights of any of the Parties in existence at any time
prior to the Effective Date and not generated through the use of the Incyte
Compound in combination with the Advaxis Compound in the course of performing
the Study, provided to the other Party for use in, or which is necessary or
useful for performing the Study. In the case of Advaxis, Background Intellectual
Property shall include but is not limited to, rights in and to the Advaxis
Compound and in and to any INDs relating to the Advaxis Compound. In the case of
Incyte, Background Intellectual Property shall include but is not limited to,
the rights in and to the Incyte Compound and in and to any INDs relating to the
Incyte Compound.         1.7. “Business Day” means any day other than a
Saturday, Sunday or any public holiday in the country where the applicable
obligations are to be performed.         1.8. “Calendar Quarter” means a
three-month period beginning on January, April, July or October 1st.        
1.9. “Calendar Year” means a one-year period beginning on January 1st and ending
on December 31st.         1.10. “cGMP” means the current Good Manufacturing
Practices officially published and interpreted by EMA, FDA and other applicable
Regulatory Authorities that may be in effect from time to time and are
applicable to the Manufacture of the Compounds.         1.11. “Clinical Data”
means all data (including raw data), records and results generated under the
Study including Sample Testing Results.         1.12. “Clinical Quality
Agreement” means that certain clinical quality agreement being entered into by
the Parties within sixty (60) days of the Effective Date.         1.13.
“Collaboration Know-How” has the meaning set forth in Section 10.1.1.        
1.14. “Compounds” means the Incyte Compound and the Advaxis Compound. A
“Compound” means either the Incyte Compound or the Advaxis Compound, as
applicable.

 

2

   

 

Confidential

 

  1.15. “Combination” means the use or method of using the Incyte Compound and
the Advaxis Compound in concomitant or sequential administration.         1.16.
“Confidential Information” means any information, Know-How or other proprietary
information or materials furnished to one Party by the other Party pursuant to
this Agreement, except to the extent that it can be established by the receiving
Party that such information or materials: (a) was already known to the receiving
Party, other than under an obligation of confidentiality, at the time of
disclosure by the disclosing Party as demonstrated by competent business
records; (b) was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the receiving Party; (c) became
generally available to the public or otherwise part of the public domain after
its disclosure and other than through any act or omission of the receiving Party
in breach of this Agreement; (d) was disclosed to the receiving Party by a Third
Party who had no obligation to the disclosing Party not to disclose such
information to others; or (e) was subsequently developed by the receiving Party
without use of or reference to the Confidential Information as demonstrated by
competent business records.         1.17. “CTA” means an application, including
a clinical trial application, to a Regulatory Authority for purposes of
requesting the ability to start or continue a clinical trial.         1.18.
Delivery- has the meaning set forth in Section 8.3.1 with respect to delivery of
the Advaxis Compound, and Section 8.3.2 with respect to the Incyte Compound.    
    1.19. “Disposition Package” has the meaning set forth in Section 8.7.1.    
    1.20. “Dispute” has the meaning set forth in Section 21.1.         1.21.
“Effective Date” has the meaning set forth in the preamble.         1.22. “EMA”
has the meaning set forth in the definition of Applicable Law.         1.23.
“Field” means the concomitant and/or sequenced administration of the Advaxis
Compound and the Incyte Compound in patients with cervical cancer.         1.24.
“First Site Ready” is when the first clinical site has all deliverables in place
to support patient enrollment in the Study.         1.25.  “FDA” has the meaning
set forth in the definition of Applicable Law.         1.26. “GCP” means the
Good Clinical Practices officially published by EMA, FDA and the International
Conference on Harmonisation of Technical Requirements for Registration of
Pharmaceuticals for Human Use (ICH) that may be in effect from time to time and
are applicable to the testing of the Compounds.         1.27. “Government
Official” means: (a) any officer or employee of a government or any department,
agency or instrument of a government; (b) any person acting in an official
capacity for or on behalf of a government or any department, agency, or
instrument of a government; (c) any officer or employee of a company or business
owned in whole or part by a government; (d) any officer or employee of a public
international organization such as the World Bank or United Nations; (e) any
officer or employee of a political party or any person acting in an official
capacity on behalf of a political party; and/or (f) any candidate for political
office; who, when such Government Official is acting in an official capacity, or
in an official decision-making role, has responsibility for performing
regulatory inspections, government authorizations or licenses, or otherwise has
the capacity to take decisions with the potential to affect the business of
either of the Parties.

 

3

   

 

Confidential

 



  1.28. “HIPAA” has the meaning set forth in the definition of Applicable Law.  
      1.29. “Incyte” has the meaning set forth in the preamble.         1.30.
“Incyte Compound” means INCB024360, a Selective Inhibitor of IDO1 (indoleamine
2, 3 dioxygenase-1), as a freebase or pharmaceutical salt and any formulations
thereof.         1.31.  “IND” means the Investigational New Drug Application
filed or to be filed with the FDA as described in Title 21 of the U.S. Code of
Federal Regulations, Part 312, and the equivalent application in the
jurisdictions outside the United States, including an “Investigational Medicinal
Product Dossier” filed or to be filed with the EMA.         1.32. “Intellectual
Property Right(s)” means any and all ideas, inventions, conceptions,
discoveries, know-how, data, information, results, databases, documentation,
reports, materials, writings, designs, computer software, processes, principles,
methods, techniques and other information, including Patents, trade secrets,
trade-marks, service marks, trade names, registered designs, design rights,
copyrights (including rights in computer software and database rights), whether
registered or not, and all legal means of establishing rights in and to and the
aforesaid rights or property similar to any of the foregoing, in any part of the
world, together with the right to apply for the registration of any such right.
        1.33.  “Inventions” means all inventions and discoveries which are (i)
made developed, conceived, or first reduced to practice through the use of the
Incyte Compound in combination with the Advaxis Compound in the performance of
the Study, and/or (ii) made, developed, conceived, or first reduced to practice
by a Party through the use of the Incyte Compound in combination with the
Advaxis Compound through use of the Clinical Data.         1.34. “IRB” means an
Institutional Review Board constituted and operating in accordance with FDA/HHS
regulations.         1.35. “Jointly Owned Invention” has the meaning set forth
in Section 10.1.1.         1.36. “Joint Patent Application” has the meaning set
forth in Section 10.1.2.         1.37. “Joint Patent” means a patent that issues
from a Joint Patent Application.         1.38. “Know-How” means any proprietary
invention, innovation, improvement, development, discovery, computer program,
device, trade secret, method, know-how, process, technique or the like,
including manufacturing, use, process, structural, operational and other data
and information, whether or not written or otherwise fixed in any form or
medium, regardless of the media on which contained and whether or not patentable
or copyrightable, that is not generally known or otherwise in the public domain
resulting from the use of the Incyte Compound in combination with the Advaxis
Compound.         1.39. “Liability” has the meaning set forth in Section 14.2.1.

 

4

   

 

Confidential

 

  1.40. “Lm-LLO Immunotherapy” means the Advaxis proprietary platform technology
in which live attenuated Lm are bioengineered to secrete an antigen-adjuvant
fusion protein (antigen + LLO) consisting of a tumor associated antigen fused to
a truncated fragment of the Lm protein listeriolysin (tLLO). This Agreement is
specific to ADXS11-001 as described in 1.2.         1.41. “Manufacture,”
“Manufactured,” or “Manufacturing” means all stages of the manufacture of a
Compound, including planning, purchasing, manufacture, processing, compounding,
storage, filling, packaging, waste disposal, labeling, leafleting, testing,
quality assurance, sample retention, stability testing, release, dispatch and
supply, as applicable.         1.42. “Manufacturer’s Release” or “Release” has
the meaning ascribed to such term in the Clinical Quality Agreement.        
1.43. “Manufacturing Site” means the facilities where a Compound is Manufactured
by or on behalf of a Party, as such Manufacturing Site may change from time to
time in accordance with Section 8.6 (Changes to Manufacturing).         1.44.
“Non-Conformance” means, with respect to a given unit of Compound, (i) an event
that deviates from an approved cGMP requirement with respect to the applicable
Compound, such as a procedure, Specification, or operating parameter, or that
requires an investigation to assess impact to the quality of the applicable
Compound or (ii) that such Compound failed to meet the applicable
representations and warranties set forth in Section 2.3. Classification of the
Non-Conformance is detailed in the Clinical Quality Agreement.         1.45.
“Party” has the meaning set forth in the preamble.         1.46.
“Pharmacovigilance Agreement” means that certain pharmacovigilance agreement
being entered into by the Parties within sixty (60) days of the Effective Date
regarding the Compounds.         1.47. “Protocol” means the written
documentation that describes the Study and sets forth specific activities to be
performed as part of the Study conduct, a synopsis of which is attached hereto
as Appendix A.         1.48. “Regulatory Approvals” means, with respect to a
Compound, any and all permissions (other than the Manufacturing approvals)
required to be obtained from Regulatory Authorities and any other competent
authority for the development, registration, importation and distribution of
such Compound in the United States, Europe or other applicable jurisdictions for
use in the Study.         1.49. “Regulatory Authorities” has the meaning set
forth in the definition of Applicable Law.         1.50. “Samples” means the
samples described in Appendix B.         1.51. “Sample Testing” means the
studies to be performed by each Party using the applicable Samples, as set forth
in Appendix B.         1.52. “Sample Testing Results” means those results
arising from the Sample Testing which are to be shared between Advaxis and
Incyte, as set forth in Appendix B.

 

5

   

 

Confidential

 

  1.53. “Selective Inhibitor of IDO1” means any compound that exhibits IDO1
inhibitory properties with average IC50 ≤ 1 micromolar in either the HELA
cellular assay or D-Trp enzyme assay, the methods for which are set forth in
Appendix F. Average IC50 values will be calculated as the average of at least
five separate IC50 determinations with values determined on at least three
separate days. An average value will be acceptable if the %CV is 50 or less. If
the %CV for the data is greater than 50, the average IC50 value will be
calculated from at least ten IC50 measurements conducted on at least five
separate days. Individual IC50 values that differ more than 10-fold from the
average IC50 value will be excluded from the final IC50 average value
calculation.         1.54. “Specifications” means, with respect to a Compound,
the set of requirements for such Compound as set forth in the Clinical Quality
Agreement.         1.55. “Study” means the clinical trial to be conducted under
this Agreement for the concomitant or sequenced administration of the Advaxis
Compound and the Incyte Compound (the “Phase I/II Trial”) as outlined in the
protocol synopsis attached hereto as Appendix A.         1.56. “Study
Completion” has the meaning set forth in Section 3.9.         1.57. “Third
Party” means any person or entity other than Incyte, Advaxis or their respective
Affiliates.

 

2.Scope of the Agreement

 



  2.1. Each Party shall contribute to the Study such resources as are necessary
to fulfill its obligations set forth in this Agreement.         2.2. Each Party
agrees to act in good faith in performing its obligations under this Agreement
and shall notify the other Party as promptly as possible in the event of any
delay (material supply or other delay) that is likely to adversely affect supply
of its Compound as contemplated by this Agreement.         2.3. Incyte agrees to
Manufacture and supply the Incyte Compound for purposes of the Study as set
forth in Article 8, and Incyte hereby represents and warrants to Advaxis that,
at the time of Delivery of the Incyte Compound, such Incyte Compound shall have
been Manufactured and supplied in compliance with: (i) the Specifications for
the Incyte Compound; (ii) the Clinical Quality Agreement; and (iii) all
Applicable Law, including cGMP and health, safety and environmental protections.
Advaxis agrees to Manufacture and supply the Advaxis Compound for purposes of
the Study as set forth in Article 8, and Advaxis hereby represents and warrants
to Incyte that, at the time of Delivery of the Advaxis Compound, such Advaxis
Compound shall have been Manufactured and supplied in compliance with: (a) the
Specifications for the Advaxis Compound; (b) the Clinical Quality Agreement; and
(c) all Applicable Law, including cGMP and health, safety and environmental
protections. Without limiting the foregoing, each Party is responsible for
obtaining all regulatory approvals (including facility licenses) that are
required to Manufacture its Compound in accordance with Applicable Law (provided
that for clarity, Incyte shall be responsible for obtaining Regulatory Approvals
for the Study as set forth in Section 3.3).         2.4. Each Party shall have
the right to subcontract any portion of its obligations hereunder to
subcontractors, provided that such Party shall remain solely and fully liable
for the performance of such subcontractors. Each Party shall ensure that each of
its subcontractors is appropriately qualified and that appropriate regulatory
notification or approval is received for the activities selected. Each Party
shall further ensure that each of its subcontractors performs its obligations
pursuant to the terms of this Agreement, including the Appendices attached
hereto. Each Party shall use reasonable efforts to obtain and maintain copies of
documents relating to the obligations performed by such subcontractors that are
held by or under the control of such subcontractors and that are required to be
provided to the other Party under this Agreement.



 

6

   

 

Confidential

 

  2.5. This Agreement does not create any obligation on the part of Advaxis to
provide the Advaxis Compound for any activities other than the Study, nor does
it create any obligation on the part of Incyte to provide the Incyte Compound
for any activities other than the Study.         2.6. Nothing in this Agreement
shall (i) prohibit either Party from performing studies other than the Study
relating to its own Compound, either individually or in combination with any
other compound or product, in any therapeutic area, or (ii) create an exclusive
relationship between the Parties with respect to any Compound.

 

3. Conduct of the Study

 

  3.1. Incyte shall act as the sponsor of the Study, shall take the lead role in
conducting the Study and shall hold the IND relating to the Study. The IND held
by Incyte will be filed with the Center for Biologics Evaluation and Research
(CBER) at FDA.         3.2. Incyte shall ensure that the Study is performed in
accordance with this Agreement, the Protocol and all Applicable Law, including
GCP.         3.3. Incyte shall ensure all necessary regulatory approvals and IRB
reviews and approvals are obtained prior to patient enrollment and shall be
responsible for coordinating all ongoing IRB review, approval and monitoring, in
compliance with 21 C.F.R. Part 56.         3.4. Incyte shall ensure that all
directions from any Regulatory Authority and/or ethics committee with
jurisdiction over the Study are followed. Further, Incyte shall ensure that all
Regulatory Approvals from any Regulatory Authority and/or ethics committee with
jurisdiction over the Study are obtained prior to commencing or initiating
performance of the Study. Advaxis shall have the right (but no obligation) to
participate in any discussions with a Regulatory Authority regarding matters
related to the Advaxis Compound. Incyte shall notify Advaxis promptly upon
receipt of Regulatory Authority request for any such discussions relating to the
Advaxis Compound. Advaxis will authorize FDA and other applicable regulatory
authorities to cross-reference the appropriate ADXS-HPV INDs and CTAs to support
conduct of the Study, and shall execute any documents or instruments necessary
to allow such cross-referencing. If Advaxis’s CTA is not available in a given
country, Advaxis will file its CMC data with the Regulatory Authority for such
country, referencing Incyte’s CTA as appropriate.         3.5. Each Party shall
maintain reports and all related documentation in good scientific manner and in
compliance with Applicable Law in connection with the Study. Incyte shall
provide to Advaxis all Study information and documentation reasonably requested
by Advaxis to enable Advaxis to comply with any of its legal, regulatory and/or
contractual obligations, or any request by any Regulatory Authority, related to
the Advaxis Compound.         3.6. Incyte shall provide to Advaxis copies of all
Clinical Data (except the Sample Testing Results as set forth in Section 3.7),
in electronic form or other mutually agreeable alternate form and on mutually
agreeable timelines, provided, however, Clinical Data associated with
pharmacokinetics of the Advaxis Compound shall be provided to Advaxis no less
than once every three (3) months, if available. Incyte shall ensure that all
patient authorizations and consents required under HIPAA, the EU Data Protection
Directive or any other similar Applicable Law in connection with the Study
permit such sharing of Clinical Data with Advaxis.

 

7

   

 

Confidential

 

  3.7. All Clinical Data, including raw data, records and results, generated
under the Study, except for Sample Testing Results specific to the Incyte
Compound or the Advaxis Compound, shall be jointly owned by Incyte and Advaxis.
Clinical Data that is not Incyte Confidential Information may be used by Advaxis
without restriction. Clinical Data that is not Advaxis Confidential Information
may be used by Incyte without restriction. Each party shall bear the entire cost
of any exploratory study it elects to do that is ; i) not part of the studies
contemplated under this Agreement, and ii) expressly reviewed and approved by
the JDC.         3.8. Each Party shall use the Samples only for the Sample
Testing outlined in Appendix B. Advaxis shall pay for and own all Sample Testing
Results arising from experiments conducted by or on behalf of Advaxis. Advaxis
shall provide to Incyte those Sample Testing Results outlined in Appendix B for
the Sample Testing conducted by or on behalf of Advaxis, in electronic form or
other mutually agreeable alternate form and on the timelines specified in
Appendix B. Likewise, Incyte shall pay for and own all Sample Testing Results
arising from experiments conducted by or on behalf of Incyte. Incyte shall
provide to Advaxis those Sample Testing Results outlined in Appendix B for the
Sample Testing conducted by or on behalf of Incyte, in electronic form or other
mutually agreeable alternate form and on the timelines specified in Appendix B.
Each Party may use the other Party’s Sample Testing Results only for the
purposes of (i) seeking Regulatory Approval for the use of its respective
Compound in the Combination or as monotherapy and/or for any companion
diagnostic to any pharmaceutical product containing its respective Compound and
(ii) filing and prosecuting patent applications for Joint Inventions and
enforcing any resulting patents in accordance with Article 10; provided,
however, that these restrictions shall no longer apply once the Sample Testing
Results or portions thereof are available to the public.         3.9. Joint
Development Committee. The Parties shall form a joint development team (the
“Joint Development Committee” or “JDC”), made up of an equal number of
representatives of Advaxis and Incyte (not to exceed three (3) each), which
shall have responsibility for coordinating all regulatory and other activities
under, and pursuant to, this Agreement. Each Party shall designate a project
manager (the “Project Manager”) who shall be responsible for ensuring clear and
responsive communication between the Parties and the effective exchange of
information, serving as the primary point of contact for any issues arising
under this Agreement, implementing and coordinating activities, and facilitating
the exchange of information between the Parties, with respect to the Study.
Other JDC members will be agreed by both Parties. The JDC shall meet as soon as
practicable after the Effective Date and then no less than once each Calendar
Quarter, and more often as reasonably considered necessary at the request of
either Party with reasonable notice, to provide an update on progress of the
Study and make decisions regarding the conduct of the Study and any
modifications to the Protocol and Budget. Five (5) business days prior to any
such meeting, the Incyte Project Manager shall provide an update in writing to
the Advaxis Project Manager, which update shall contain information about
overall Study progress, recruitment status, interim analysis (if results are
available), final analysis and other information relevant to the conduct of the
Study. The JDC will attempt to reach decisions by consensus, except that Advaxis
will determine in its sole discretion the dose and dosing regimen for the
Advaxis Compound and Incyte will determine in its sole discretion the dose and
dosing regimen for the Incyte Compound. When consensus is not achieved on any
matter, the matter will be escalated to the Incyte CEO and the EVP CMO Advaxis
or his/her nominee for resolution, provided however that (1) in the event that
the matter relates solely to the Advaxis Compound, Advaxis shall have final
decision-making authority and (2) in the event that the matter relates solely to
the Incyte Compound, Incyte shall have final decision-making authority.

 

8

   

 

Confidential

 



  3.10. Incyte shall provide Advaxis with (i) an electronic draft of the Final
Study Report, for Advaxis to provide comments to Incyte within thirty (30) days
of Advaxis’s receipt of the draft of the Final Study Report and (ii) a final
version of the Final Study Report promptly following receipt of the Advaxis
comments and Study Completion. Incyte shall consider in good faith all comments
provided by Advaxis on the Final Study Report. “Study Completion” shall occur
upon database lock of the Study results.

 

4. Protocol, Budget and Related Documents

 

  4.1. The Study will be conducted in accordance with the Protocol Synopsis that
has been agreed to by the Parties dated January 30, 2015. The Protocol Synopsis
of the Protocol for the Study is attached as Appendix A, with the full Protocol
included herein by reference. The JDC shall have the authority to amend the
Protocol and the corresponding Budget prior to Study initiation by unanimous
approval. If the Parties are unable to agree after good faith discussions upon
an amended Protocol, then the Study will proceed as outlined in the attached
Protocol. Notwithstanding the above, Advaxis will determine the dose and dosing
regimen for the Advaxis Compound and will have the final decision on all matters
relating to the Advaxis Compound and any information regarding the Advaxis
Compound included in the Protocol for the Study, and Incyte will determine the
dose and dosing regimen for the Incyte Compound and will have the final decision
on all matters relating to the Incyte Compound and any information regarding the
Incyte Compound included in the Protocol for the Study. To the extent any
changes need to be made to the Protocol, Incyte shall have the final decision
regarding the contents of the Protocol after good faith consideration of any
comments by Advaxis; provided that Incyte’s changes will not exceed the Budget
limitations set forth in Section 4.2 below and provided further that any changes
relating specifically to the Advaxis Compound shall require Advaxis’s prior
written consent, not to be unreasonably withheld. Advaxis will provide such
consent, or a written explanation for why such consent is being withheld, within
ten (10) Business Days of receiving Incyte’s request therefor.         4.2. A
preliminary cost estimate for the Study (“Budget”) is attached hereto as
Appendix C which will be finalized upon completion of site and CRO selection.
The JDC shall finalize a mutually agreed upon budget. Sample testing costs shall
be borne by Party conducting the tests, unless otherwise agreed by the Parties.
Excluding internal FTEs for both Parties, Advaxis and Incyte will share equally
the cost of the budgeted activities for the Study as set forth in the Budget.
Any increase in the cost of the Study that exceeds the final Budget by ten
percent (10%) of the total cost of the Study as set forth in the Budget must be
agreed upon in advance by the JDC. Otherwise, each Party shall be responsible
for its own internal costs and expenses to support the Study. The Parties
further agree that (i) Advaxis shall provide the Advaxis Compound for use in the
Study, as described in Article 8 below; and (ii) Incyte shall provide the Incyte
Compound for use in the Study, as described in Article 8 below.         4.3.
Incyte shall prepare the patient informed consent form for the Study in
consultation with Advaxis (it being understood that the portion of the informed
consent form relating to the Advaxis Compound will be provided by Advaxis).

 

9

   

 

Confidential

 



5. Adverse Event Reporting

 

  5.1. Each Party will be responsible for compliance with all Applicable Law
pertaining to safety reporting for the Study and related activities. The Parties
will execute a Pharmacovigilance Agreement within sixty (60) days of the
Effective Date to ensure the exchange of relevant safety data within appropriate
timeframes and in appropriate format to enable the Parties to fulfill local and
international regulatory reporting obligations and to facilitate appropriate
safety reviews. The Pharmacovigilance Agreement will include safety data
exchange procedures governing the coordination of collection, investigation,
reporting, and exchange of information concerning any adverse experiences,
pregnancy reports, and any other safety information arising from or related to
the use of the Advaxis Compound and Incyte Compound in the Study, consistent
with Applicable Law. Such guidelines and procedures shall be in accordance with,
and enable the Parties and their Affiliates to fulfill local and international
regulatory reporting obligations to Regulatory Authorities.         5.2. Incyte
shall be responsible for all safety reporting requirements (submission of all
Advaxis Compound and Incyte Compound SUSARs from all studies to FDA and the
investigators in the Study) including the requirements set forth in 21 C.F.R. §
312.32. Each Party shall report to the other Party safety information related to
its Compound that necessitates amendments to the protocols that are required to
be implemented by Regulatory Authorities, or are implemented by the respective
Party, in each case where, because of their severity, frequency or lack of
reversibility, a Party reasonably needs to know such safety information in order
to ensure patient safety and prevent unreasonable risks in the conduct of the
Study. All such disclosures under this Section 5.2 are Confidential Information
of the Party disclosing same

 

6. Term and Termination

 

  6.1. The term of this Agreement shall commence on the Effective Date and shall
continue in full force and effect until completion of the Final Study Report or
until terminated by either Party pursuant to this Article 6.         6.2. Either
Party may terminate this Agreement if the other Party commits a material breach
of this Agreement, and such material breach continues for thirty (30) days after
receipt of written notice thereof from the non-breaching Party; provided that if
such material breach cannot reasonably be cured within thirty (30) days, the
breaching Party shall be given a reasonable period of time to cure such breach.
        6.3. Either Party may terminate this Agreement immediately upon written
notice to the other party if the terminating Party determines in good faith,
based on a review of the Clinical Data or other Study-related Know-How or
information, that the Study may unreasonably affect patient safety.         6.4.
(a) Either Party may terminate this Agreement (in whole or in part on a
country-by-country basis) immediately upon written notice to the other Party in
the event that any Regulatory Authority takes any action, or raises any
objection, that prevents the terminating Party from supplying its Compound for
purposes of the Study. (b) Additionally, either Party shall have the right to
terminate this Agreement immediately (in whole or in part) upon written notice
to the other Party in the event that it determines in its sole discretion to
discontinue all development of its Compound, for medical, scientific or legal
reasons.         6.5. In the event that this Agreement is terminated, Incyte
shall, at Advaxis’s sole discretion, promptly either return or destroy all
unused Advaxis Compound pursuant to Advaxis’s instructions. If Advaxis requests
that Incyte destroy the unused Advaxis Compound, Incyte shall provide written
certification of such destruction. Likewise, if Incyte has provided Incyte
Compound to Advaxis, Advaxis shall, at Incyte’s sole discretion, promptly either
return or destroy all unused Incyte Compound pursuant to Incyte’s instructions.
If Incyte requests that Advaxis destroy any unused Incyte Compound, Advaxis
shall provide written certification of such destruction.

 

10

   

 

Confidential

 



  6.6. The provisions of Sections 3.7, 3.8, 3.9, 3.10, 6.5, 6.6, 6.7, 6.8, 13.2,
13.3, 13.4, 14.2 (Indemnification), 14.3 (Limitation of Liability), and Articles
1 (Definitions), 4.2 (Costs of Study), 7(Payment Terms & Taxes), 9
(Confidentiality), 10 (Intellectual Property), 11 (Reprints; Rights of
Cross-Reference), 12 (Publications), 15 (Use of Names), 18 (Assignment and
Sub-Contracting), 20 (No Additional Obligations), 21 (Dispute Resolution and
Jurisdiction), 22 (Notices), 23 (Relationship of the Parties) and 25
(Construction) shall survive the expiration or termination of this Agreement,
provided that, in the event the Parties conduct any activities under Appendix B
beyond the term of this Agreement, then the provisions of this Agreement
governing ownership and data sharing of the Sample Testing Results shall remain
in effect with respect to such activities.         6.7. Termination of this
Agreement shall be without prejudice to any claim or right of action of either
Party against the other Party for any prior breach of this Agreement.        
6.8. Upon termination of this Agreement, each Party and its Affiliates shall
promptly return to the other Party or destroy any Confidential Information of
the other Party (other than Clinical Data and Inventions) furnished to the
receiving Party by the other Party, except that the receiving Party shall have
the right to retain one copy for record-keeping purposes.

 

7. Payment Terms & Taxes

 

  7.1. Payment Terms: Incyte will provide Advaxis with an invoice sent to
ap@advaxis.com and supporting documents of Advaxis’s share of the costs incurred
through the end of each calendar quarter. Such invoices are payable within sixty
(60) days after Advaxis’s receipt of Incyte’s invoice. All payments by Advaxis
to Incyte under this Agreement shall be made in U.S. Dollars to the following
account via wire transfer:         7.2. Taxes: Incyte shall be liable for all
income and other taxes (including interest) (“Taxes”) imposed upon any payments
made by Advaxis to Incyte under this Article 7. No payments made shall be
subject to withholding unless required by Applicable Law.

 

8. Supply and Use of Compounds

 

  8.1. Supply of the Compounds. Incyte and Advaxis will each use commercially
reasonable efforts to supply, or cause to be supplied, the quantities of its
respective Compound as are set forth in Appendix D, on the timelines set forth
in Appendix D, in each case, for use in the Study. In the event that the Party
conducting the Study determines that the quantities of Compounds set forth on
Appendix D are not sufficient to complete the Study, such Party shall so notify
the other Party, and the Parties shall discuss in good faith regarding
additional quantities of Compounds to be provided and the schedule on which such
additional quantities shall be provided. Each Party shall also provide to the
other Party a contact person for the supply of its Compound under this
Agreement. Notwithstanding the foregoing, or anything to the contrary herein, in
the event that either Party is not supplying its Compound in accordance with the
terms of this Agreement, or is allocating under Section 8.10, then the other
Party shall have no obligation to supply its Compound, or may allocate
proportionally.

 

11

   

 

Confidential

 



8.2.Minimum Shelf Life Requirements. Each Party shall provide the other Party
with its Compound with shelf life as set forth in the Clinical Quality
Agreement.

 

  8.3. Provision of Compounds.

 

  8.3.1. Advaxis will deliver the Advaxis Compound DAP (INCOTERMS 2010) to
Incyte’s, or its designee’s, location as specified by Incyte (“Delivery” with
respect to the Advaxis Compound). Risk of Loss for the Advaxis Compound shall
transfer from Advaxis to Incyte at Delivery. All costs associated with the
subsequent transportation, warehousing and distribution of Advaxis Compound
shall be shared equally by the Parties. Incyte will: (i) take delivery of the
Advaxis Compound supplied hereunder; (ii) perform the acceptance (including
testing) procedures allocated to it under the Clinical Quality Agreement; (iii)
subsequently label and pack (in accordance with Section 8.5), and promptly ship
the Advaxis Compound to the Study sites, in compliance with cGMP, GCP and other
Applicable Law and the Clinical Quality Agreement; and (iv) provide, from time
to time at the reasonable request of Advaxis, the following information: any
applicable chain of custody forms, in-transport temperature recorder(s), records
and receipt verification documentation, such other transport or storage
documentation as may be reasonably requested by Advaxis, and usage and inventory
reconciliation documentation related to the Advaxis Compound.         8.3.2.
Incyte is solely responsible for supplying (including all Manufacturing,
acceptance and release testing) the Incyte Compound for the Study, and the
subsequent handling, storage, transportation, warehousing and distribution of
the Incyte Compound supplied hereunder. All costs associated with the subsequent
transportation, warehousing and distribution of Incyte Compound shall be shared
equally by the Parties. Incyte shall ensure that all such activities are
conducted in compliance with cGMP, GCP and other Applicable Law and the Clinical
Quality Agreement. For purposes of this Agreement, the “Delivery” of a given
quantity of the Incyte Compound shall be deemed to occur when such quantity is
packaged for shipment to a Study Site or other site as set forth herein.

 

  8.4. Labeling and Packaging; Use, Handling and Storage.

 

  8.4.1. The Parties’ obligations with respect to the labeling and packaging of
the Compounds are as set forth in the Clinical Quality Agreement.
Notwithstanding the foregoing or anything to the contrary contained herein,
Advaxis shall provide the Advaxis Compound to Incyte in the form of bulk labeled
vials, and Incyte shall be responsible for re-labeling, packaging and leafleting
the Advaxis Compound in accordance with the terms and conditions of the Clinical
Quality Agreement and otherwise in accordance with all Applicable Law, including
cGMP, GCP, and health, safety and environmental protections.         8.4.2.
Incyte shall (i) use the Advaxis Compound solely for purposes of performing the
Study; (ii) not use the Advaxis Compound in any manner inconsistent with this
Agreement or for any commercial purpose; and (iii) use, store, transport, handle
and dispose of the Advaxis Compound in compliance with Applicable Law and the
Clinical Quality Agreement, as well as all reasonable instructions of Advaxis.
Incyte shall not reverse engineer, reverse compile, disassemble or otherwise
attempt to derive the composition or underlying information, structure or ideas
of the Advaxis Compound, and in particular shall not analyze the Advaxis
Compound by physical, chemical or biochemical means except as necessary to
perform its obligations under the Clinical Quality Agreement.

 

12

   

 

Confidential

 



  8.5. Product Specifications. A certificate of analysis shall accompany each
shipment of the Advaxis Compound to Incyte and each shipment of the Incyte
Compound to Advaxis. Incyte shall be responsible for any failure of the Advaxis
Compound to meet the Specifications to the extent caused by shipping, storage or
handling conditions after Delivery (and performance of the acceptance
procedures) to Incyte hereunder.         8.6. Changes to Manufacturing. Each
Party may make changes from time to time to its Compound or the Manufacturing
Site without notice to the other Party; provided that such changes shall be in
accordance with cGMP and the Clinical Quality Agreement.         8.7. Product
Testing; Noncompliance.

 

  8.7.1. After Manufacturer’s Release. After Manufacturer’s Release of the
Advaxis Compound but prior to shipment to Incyte, Advaxis shall provide Incyte
with such certificates and documentation as are described in the Clinical
Quality Agreement (“Disposition Package”). Incyte shall, upon receipt of the
Advaxis Compound and within the time defined in the Clinical Quality Agreement,
perform (i) with respect to the Advaxis Compound, the acceptance (including
applicable testing) procedures allocated to it under the Clinical Quality
Agreement, and (ii) with respect to the Incyte Compound, the testing and release
procedures allocated to it under the Clinical Quality Agreement. Once Incyte has
received and performed the acceptance procedures on the Advaxis Compound, Incyte
shall be solely responsible for taking all steps necessary to determine that the
Advaxis Compound or Incyte Compound, as applicable, is suitable for release
before making such Advaxis Compound or Incyte Compound, as applicable, available
for human use. For clarity, Incyte shall store and maintain the Advaxis Compound
until it is released, which storage and maintenance shall be in compliance with
(a) the Specifications for the Advaxis Compound, the Clinical Quality Agreement
and Applicable Law, and (b) any specific storage and maintenance requirements as
may be provided by Advaxis from time to time.

 

  8.7.2. Non-Conformance.

 

  8.7.2.1. In the event that Incyte becomes aware that the Advaxis Compound may
have a Non-Conformance, despite testing and quality assurance activities
(including any activities conducted by the Parties under Sections 8.7.1 (After
Manufacturer’s Release)), Incyte shall immediately notify Advaxis in accordance
with the procedures of the Clinical Quality Agreement. The Parties shall
investigate any Non-Conformance in accordance with Section 8.9 (Investigations)
and any discrepancy between them shall be resolved in accordance with Section
8.8 (Resolution of Discrepancies).         8.7.2.2. In the event that any
proposed or actual shipment of the Advaxis Compound (or portion thereof) shall
be agreed to have a Non-Conformance at the time of Delivery to Incyte, then
unless otherwise agreed to by the Parties, Advaxis shall replace the
non-conforming Advaxis Compound (with respect to Advaxis Compound that has not
yet been administered in the course of performing the Study). Unless otherwise
agreed to by the Parties in writing, the sole and exclusive remedies of Incyte
with respect to any Advaxis Compound that is found to have a Non-Conformance at
the time of Delivery shall be (i) replacement of such Advaxis Compound as set
forth in this Section 8.7.2.2, (ii) indemnification under Section 14.2 (to the
extent applicable) and (iii) termination of this Agreement pursuant to Section
6.3 (to the extent applicable, but subject to the applicable cure periods set
forth therein); provided that, for clarity, Incyte shall not be deemed to be
waiving any rights under Section 8.16. In the event Advaxis Compound is lost or
damaged by Incyte after Delivery, Advaxis shall provide additional Advaxis
Compound to Incyte; provided that Incyte shall reimburse Advaxis for the
manufacturing and shipping costs of the replaced Advaxis Compound. Except as set
forth in the foregoing sentence, Advaxis shall have no obligation to provide
replacement Advaxis Compound for any Advaxis Compound supplied hereunder other
than Advaxis Compound as has been agreed or determined to have a Non-Conformance
at the time of Delivery to Incyte.

 

13

   

 

Confidential

 



  8.7.2.3. Incyte shall be responsible for, and Advaxis shall have no
obligations or liability with respect to, any Incyte Compound supplied hereunder
that is found to have a Non-Conformance. Incyte shall replace any Incyte
Compound as is found to have a Non-Conformance (with respect to Incyte Compound
that has not yet been administered in the course of performing the Study).
Unless otherwise agreed to by the Parties in writing, the sole and exclusive
remedies of Advaxis with respect to any Incyte Compound that is found to have a
Non-Conformance at the time of Delivery shall be (i) replacement of such Incyte
Compound as set forth in this Section 8.7.2.3, (ii) indemnification under
Section 14.2 (to the extent applicable) and (iii) termination of this Agreement
pursuant to Section 6.3 (to the extent applicable, but subject to the applicable
cure periods set forth therein); provided that, for clarity, Advaxis shall not
be deemed to be waiving any rights under Section 8.16.

 

  8.8. Resolution of Discrepancies. If Advaxis disagrees with any determination
of Non-Conformance by Incyte, such discrepancy shall be escalated to the head of
quality of each Party (or such person’s designee) for resolution.         8.9.
Investigations. The process for investigations of any Non-Conformance shall be
handled in accordance with the provisions set forth in the Clinical Quality
Agreement.         8.10. Shortage; Allocation. In the event of a shortage of a
Compound such that a Party reasonably believes that it will not be able to
fulfill its supply obligations hereunder with respect to its Compound, such
Party will provide prompt written notice to the other Party thereof (including
the quantity of its Compound that such Party reasonably determines it will be
able to supply) and, upon request, the Parties will promptly discuss such
situation (including how the quantities of Compound that such Party is able to
supply hereunder will be allocated within the Study). Notwithstanding anything
to the contrary contained herein, in the event of a bona fide shortage of a
Party’s Compound, the Party experiencing such shortage shall have sole
discretion, subject to Applicable Law, to determine the quantity of Compound it
will be able to supply as a result of such shortage, and such Party shall not be
deemed to be in breach of this Agreement for failure to supply any other
quantities of such Party’s Compound hereunder as a result of such shortage. In
case of one Party’s shortage of its Compound, the other Party shall be
proportionately relieved of its obligations under this Agreement as they
directly relate to the shortage.         8.11. Regulatory Responsibility. The
responsibilities of the Parties with respect to communication and filings with
Regulatory Authorities related to the Compounds supplied hereunder in connection
with the Study will be as set forth in the Pharmacovigilance Agreement and the
Clinical Quality Agreement entered into by the Parties or their Affiliates in
connection herewith, except that Advaxis will separately submit any CMC
information with respect to the Advaxis Compound directly to any Regulatory
Authorities as may be necessary.

 

14

   

 

Confidential

 



  8.12. Records; Audit Rights.

 

  8.12.1. Incyte will keep complete and accurate records pertaining to its use
and disposition of Advaxis Compound (including its storage, shipping and chain
of custody activities) and, upon reasonable request of Advaxis, will make such
records open to review by Advaxis for the purpose of conducting investigations
for the determination of Advaxis Compound safety and/or efficacy and Incyte’s
compliance with this Agreement with respect to the Advaxis Compound.        
8.12.2. Each Party shall maintain complete and accurate records pertaining to
its Manufacture of its Compound supplied hereunder, and, upon reasonable request
of the other Party, will make such records open to review by such other Party in
accordance with the Clinical Quality Agreement for the purpose of confirming
such Party’s compliance with this Agreement with respect to its Manufacturing
obligations hereunder.

 

  8.13. Quality. Quality matters related to the Manufacture of the Compounds
shall be governed by the terms of the Clinical Quality Agreement in addition to
the relevant quality terms of this Agreement.         8.14. Quality Control.
Each Party shall implement and perform operating procedures and controls for
sampling, stability and other testing of its Compound, and for validation,
documentation and release of its Compound and such other quality assurance and
quality control procedures as are required by the Specifications, cGMPs and the
Clinical Quality Agreement.         8.15. Audits and Inspections. The Parties’
audit and inspection rights are governed by the terms of the Clinical Quality
Agreement.         8.16. Recalls. Recalls of the Compounds shall be governed by
the terms of the Clinical Quality Agreement.

 

9. Confidentiality

 

  9.1. Prior to the Effective Date of this Agreement, Incyte and Advaxis entered
into a certain Confidentiality Agreement dated September 2, 2014 (“CDA”). The
CDA is hereby terminated and replaced by the terms of this Agreement. Any
information previously disclosed by the Parties pursuant to the CDA shall now be
Confidential Information for purposes of this Agreement and the Parties shall
treat it as such in accordance with the terms hereof.         9.2. Incyte and
Advaxis agree to hold in confidence any Confidential Information provided by the
other Party, and neither Party shall use Confidential Information of the other
Party except to fulfill such Party’s obligations under this Agreement. Without
limiting the foregoing, Advaxis may not use Confidential Information disclosed
by or on behalf of Incyte relating to the Incyte Compound or the Incyte IDO1
program other than for purposes of the Study. Incyte may not use Confidential
Information disclosed by or on behalf of Advaxis relating to the Advaxis
Compound or the Advaxis LM-LLO program other than for purposes of the Study.
Neither Party shall, without the prior written permission of the other Party,
disclose any Confidential Information of the other Party to any Third Party
except to the extent disclosure (i) is required by Applicable Law; (ii) is
pursuant to the terms of this Agreement; or (iii) is necessary for the conduct
of the Study, and in each case ((i) through (iii)) provided that the disclosing
Party shall provide reasonable advance notice to the other Party before making
such disclosure and further provided that the recipient of such Confidential
Information shall be bound by an obligation of confidentiality consistent with
the obligations contained herein. For the avoidance of doubt, Incyte may,
without Advaxis’s consent, disclose Confidential Information to clinical trial
sites and clinical trial investigators performing the Study, the data safety
monitoring and advisory board relating to the Study, and regulatory agencies
such as the FDA, EMA or other health authorities working with Incyte on the
Study, in each case to the extent necessary for the performance of the Study and
provided that such persons (other than governmental entities) are bound by an
obligation of confidentiality consistent with the obligations contained herein.

 

15

   

 

Confidential

 



  9.3. Notwithstanding the foregoing, (i) Inventions that constitute
Confidential Information and are jointly owned by the Parties, shall constitute
the Confidential Information of both Parties and each Party shall have the right
to use such Confidential Information consistent with Articles 10, 11 and 12 and
(ii) Inventions that constitute Confidential Information and are solely owned by
one Party shall constitute the Confidential Information of that Party and each
Party shall have the right to use such Confidential Information consistent with
Articles 10, 11 and 12.         9.4. All Confidential Information containing
personal identifiable data shall be handled in accordance with all data
protection and privacy laws, rules and regulations applicable to such Party.

 

10. Intellectual Property

 

  10.1. Joint Ownership and Prosecution.

 

  10.1.1. Subject to Sections 10.2 and 10.3, all rights to all Inventions
embodying, claiming and/or covering the Combination (each a “Jointly Owned
Invention”), and all Know-How that (i) is generated jointly by the Parties in
the performance of the Study, which includes the Protocol, and (ii) is not a
Jointly Owned Invention (“Collaboration Know-How”), shall be owned jointly by
Incyte and Advaxis, and each Party hereby assigns to the other a joint ownership
interest in all such Jointly Owned Inventions and Collaboration Know-How. Except
as set forth in Section 10.1.3.2 below, Incyte and Advaxis shall each be
entitled to use the Jointly Owned Inventions without accounting or financial
payment to the other Party and without the consent of the other Party. For those
countries where a specific license is required for a joint owner of a Jointly
Owned Invention to practice such Jointly Owned Invention in such countries, (i)
Advaxis hereby grants to Incyte a, non-exclusive, worldwide, royalty-free, fully
paid-up license, transferable and sublicensable, under Advaxis’s right, title
and interest in and to all Jointly Owned Inventions and Collaboration Know-How
to use such Inventions and Know-How without restriction and (ii) Incyte hereby
grants to Advaxis a, non-exclusive, worldwide, royalty-free, fully paid-up
license, transferable and sublicensable, under Incyte’s right, title and
interest in and to all Jointly Owned Inventions and Collaboration Know-How to
use such Inventions and Know-How without restriction. For clarity, the terms of
this Agreement do not provide Incyte or Advaxis with any rights, title or
interest or any license to the other Party’s Background Intellectual Property
except as necessary to conduct the Study.         10.1.2. Promptly following the
Effective Date, patent representatives of each of the Parties shall meet (in
person or by telephone) to discuss the patenting strategy for any Jointly Owned
Inventions which may arise. In particular, the Parties shall discuss which Party
will file a patent application (s) (the “Filing Party”) (including any
provisional, substitution, divisional, continuation, continuation in part,
reissue, renewal, reexamination, extension, supplementary protection certificate
and the like) and prosecution in respect of any Jointly Owned Invention (each, a
“Joint Patent Application”) and have final decision making authority with
respect thereto. The Parties shall decide whether to appoint mutually acceptable
joint patent counsel for filing and prosecution of applications. In the event
that the Parties fail to agree on the filing strategy of a Jointly Owned
Invention the matter will be referred to the JDC under Section 3.8. In any
event, the Parties shall consult and reasonably cooperate with one another in,
and shall equally share the expenses for, the preparation, filing, prosecution
(including prosecution strategy) and maintenance of Joint Patent Applications
and Joint Patents, including defense of any invalidity challenges thereto. The
Filing Party shall provide the other Party with copies of draft Joint Patent
Application and any Office Actions, communications, reporting letters, and
proposed responses thereto, assignments, and related documents at least fifteen
(15) days prior to any deadline for filing and will incorporate the reasonable
comments of the Non-Prosecuting Party timely received ahead of such deadline. In
the event that Filing Party wishes to file a patent application for a Jointly
Owned Invention and the other Party (the “Non-filing Party”) does not want to
file any patent application for such Jointly Owned Invention or does not want to
file in a particular country, the Non-filing Party shall execute such documents
and perform such acts at the Filing Party’s expense as may be reasonably
necessary to effect an assignment of such Jointly Owned Invention to the Filing
Party (in such country or all countries, as applicable) in a timely manner to
allow the Filing Party to prosecute such patent application. Likewise, if a
Party (the “Opting-out Party”) wishes to discontinue the prosecution and
maintenance of a Joint Patent Application, the other Party, at its sole option
(the “Continuing Party”), may continue such prosecution and maintenance. In such
event, the Opting-out Party shall execute such documents and perform such acts
at the Continuing Party’s expense as may be reasonably necessary to effect an
assignment of such Joint Patent Application to the Continuing Party (in such
country or all countries, as applicable) in a timely manner to allow the
Continuing Party to prosecute and maintain such patent application. Any Joint
Patent Application or Jointly Owned Invention so assigned shall thereafter be
owned solely by the Continuing Party or Filing Party (as applicable), and the
Opting-out Party or Non-filing Party (as applicable) shall have no right to
practice under such Joint Patent Application or any patent claiming such Jointly
Owned Invention in the applicable country or countries and, for the avoidance of
doubt, any such patent, when issued, shall not be a Joint Patent.

 

16

   

 

Confidential

 



  10.1.3.  

 

  10.1.3.1. Except as expressly provided in Section 10.1.2, each Party agrees
not (a) to include or claim any data, compositions, information, methods and
results; or (b) to file or prosecute any patent application, of or based on the
other Party’s Confidential Information, and to give no assistance to any Third
Party for such application, without the other Party’s prior written
authorization.         10.1.3.2. Each Party covenants and agrees that it will
not assign or license to any Third Party its rights to any claim in a Joint
Patent Application or Joint Patent that specifically claims the Combination,
except as necessary to research develop and/or commercialize its respective
Compound for use in the Combination.

 

  10.1.4. Each Party shall promptly provide the other Party with written notice
reasonably detailing any known or alleged infringement or misappropriation by a
Third Party of Joint Patents, as well as any declaratory judgment or similar
actions alleging the invalidity, unenforceability or non-infringement of Joint
Patents. Incyte shall have the first right to initiate legal action to enforce
all Joint Patents against infringement or misappropriation by any Third Party
that is manufacturing, developing, marketing, or seeking to market, a Selective
IDO1 Inhibitor, and/or the Combination or to defend any declaratory judgment
action relating thereto, at its sole expense. In the event such course of action
includes litigation, Advaxis may choose, at its own expense, to be represented
in such action by counsel of its own choice. If Advaxis is required as a
necessary party to such action, each Party shall pay its respective expenses
associated therewith. In the event that Incyte fails to initiate or defend such
action within thirty (30) days after being first notified of such infringement,
Advaxis shall have the right to do so at its sole expense. Advaxis shall have
the first right to initiate legal action to enforce all Joint Patents against
infringement or misappropriation by any Third Party that is manufacturing,
developing, marketing, or seeking to market, an Advaxis Compound and, , or any
other alleged infringement not solely related to the Incyte Compound or the
Combination, or to defend any declaratory judgment action relating thereto, at
its sole expense. In the event such course of action includes litigation, Incyte
may choose, at its own expense, to be represented in such action by counsel of
its own choice. If Incyte is required as a necessary party to such action, each
Party shall pay its respective expenses associated therewith. In the event that
Advaxis fails to initiate or defend such action within thirty (30) days after
being first notified of such infringement, Incyte shall have the right to do so
at its sole expense. Each Party shall keep the other Party reasonably informed
as to any legal or commercial courses of action it pursues pursuant to this
subsection. In  connection with any proceeding, neither Party shall enter into
any settlement without the prior written consent of the other Party.

 

17

   

 

Confidential

 

  10.1.5. If one Party brings any prosecution or enforcement action or
proceeding against a Third Party with respect to any Joint Patent, the second
Party agrees to be joined as a party plaintiff where necessary and to give the
first Party reasonable assistance and authority to file and prosecute the suit,
at the first Party’s expense. The costs and expenses of the Party bringing suit
under this Section 10.1.5 shall be borne by such Party, and any damages or other
monetary awards recovered shall be shared as follows: (i) the amount of such
recovery actually received by the Party controlling such action shall be first
applied proportionately to the out-of-pocket costs of each Party in connection
with such action; and then (ii) any remaining proceeds shall be divided evenly
between Incyte and Advaxis. A settlement or consent judgment or other voluntary
final disposition of a suit under this Section 10.1.5 may not be entered into
without the consent of the Party not bringing the suit.

 

  10.2. Inventions Owned by Incyte. Notwithstanding Section 10.1, the Parties
agree that all rights to Inventions relating solely to the Incyte Compound, or a
Selective IDO1 Inhibitor, are the exclusive property of Incyte, and Advaxis
hereby assigns any rights in such Inventions to Incyte. Incyte shall be entitled
to file in its own name relevant patent applications and to own resultant patent
rights for any such Invention. For the avoidance of doubt, any Invention
generically encompassing the Incyte Compound (and not the Advaxis Compound)
within its scope, even where the Incyte Compound is not disclosed per se, is the
exclusive property of Incyte and Advaxis hereby assigns all of its rights in any
such Invention to Incyte.         10.3. Inventions Owned by Advaxis.
Notwithstanding Section 10.1, the Parties agree that all rights to Inventions
relating solely to the Advaxis Compound are the exclusive property of Advaxis,
and Incyte hereby assigns any rights in such Inventions to Advaxis. Advaxis
shall be entitled to file in its own name relevant patent applications and to
own resultant patent rights for any such Invention. For the avoidance of doubt,
any Invention generically encompassing the Advaxis Compound (and not the Incyte
Compound) within its scope, even where the Advaxis Compound is not disclosed per
se, is the exclusive property of Advaxis and Incyte hereby assigns all of its
rights in any such Invention to Advaxis.

 

11. Reprints; Rights of Cross Reference

 

  11.1. Consistent with applicable copyright and other laws, each Party may use,
refer to, and disseminate reprints of scientific, medical and other published
articles and materials from journals, conferences and/or symposia relating to
the Study which disclose the name of the other Party, provided such use does not
constitute an endorsement of any commercial product or service by the other
Party. The Parties may not engage in the pre-approval promotion of the Compounds
in conjunction with the usage, reference to, or dissemination of any such
publications or materials.

 

18

   

 

Confidential

 



12. Publications

 

  12.1. Incyte will register the Study with the Clinical Trials Registry located
at www.clinicaltrials.gov no sooner than four (4) weeks prior to the date of
First Site Ready (the “First Site Ready Date”), and no later than the First Site
Ready Date, except to the extent required otherwise by Applicable Law and is
committed to timely publication of the results following Study Completion, after
the Parties have taken appropriate action to secure intellectual property rights
(if any) arising from the Study. In addition, each Party shall provide the other
Party with the opportunity to review and approve any proposed sponsored research
involving the other Party’s Compound under Section 3.10 and review any postings
on www.clinicaltrials.gov prior to the First Site Ready Date posting to allow
for the preservation of intellectual property rights (if any). Subject to
Section 12.3, Incyte shall take the lead in drafting the first joint abstract,
presentation or publication of the interim (as appropriate) and final results of
the Study in each venue. Authorship of publications of the Clinical Data will be
determined in accordance with appropriate scientific and academic standards and
customs. Proper acknowledgement will be made for the contributions of each Party
to the Clinical Data.         12.2. The Parties shall use reasonable efforts to
jointly publish or present scientific papers dealing with the Study in
accordance with accepted scientific practice and their internal policies and
procedures.         12.3. The Parties agree that prior to submission of the
results of the Study for publication or presentation or any other dissemination
of results including oral dissemination, the publishing Party shall invite the
other to comment on the content of the material to be published or presented
according to the following procedure:

 

  (i) At least thirty (30) days prior to submission for publication of any
paper, letter or any other publication, or ten (10) days prior to submission for
presentation of any abstract, poster, talk or any other presentation, the
publishing Party shall provide to the other Party the details of the proposed
publication or presentation in an electronic version (cd-rom or email
attachment). Upon written request from the other Party, the publishing Party
agrees not to submit data for publication/presentation for thirty (30) days in
order to allow for actions to be taken to preserve rights for patent protection.
        (ii) The publishing Party shall give reasonable consideration to any
request by the other Party made within the periods mentioned in clause (i) above
to modify the publication.         (iii) The publishing Party shall remove all
Confidential Information of the other Party before finalizing the publication.

 

  12.4. Except as outlined in Section 12.1 and except as required by judicial
order or Applicable Law, neither Party shall make any public announcement
concerning this Agreement without the prior written consent of the other Party.
The Party preparing any such public announcement shall provide the other Party
with a draft thereof at least three (3) Business Days prior to the date on which
such Party would like to make the public announcement. Notwithstanding the
foregoing, Advaxis shall issue a press release, in the form attached as Appendix
E (including that the parties are co-funding the Study and the general design of
the Study including the indications being evaluated), no later than two (2) days
after the Effective Date to announce the execution of this Agreement. Future
press releases may be made at mutually agreeable times if mutually agreed upon.
Each Party agrees to identify the other Party and acknowledge its support in any
publication or presentation of the results of the Study.

 

19

   

 

Confidential

 



13.Representations and Warranties; Disclaimers

 

  13.1. Each of Incyte and Advaxis represents and warrants to the other that it
has the full right and authority to enter into this Agreement and to perform its
obligations hereunder.         13.2. Incyte does not undertake that the Study
shall lead to any particular result, nor is the success of the Study guaranteed.
Neither Party accepts any responsibility for any use that the other Party may
make of the Clinical Data nor for advice or information given in connection
therewith.         13.3. Anti-Corruption

 

  13.3.1. In performing their respective obligations hereunder, the Parties
acknowledge that the corporate policies of Incyte and Advaxis and their
respective Affiliates require that each Party’s business be conducted within the
letter and spirit of the law. By signing this Agreement, each Party agrees to
conduct the business contemplated herein in a manner which is consistent with
all Applicable Law, including the U.S. Foreign Corrupt Practices Act, good
business ethics, and its ethics and other corporate policies. In addition,
Advaxis has provided Incyte with a copy of its Ethical Interactions Policy
(http://www.advaxis.com/....), and Incyte has provided Advaxis with Incyte’s
Code of Business Conduct and Ethics, and each Party agrees to abide by the
spirit of the other Party’s guidelines, which may be updated from time to time
by written notice.           Specifically, each Party agrees that it has not,
and covenants that it, its Affiliates, and its and its Affiliates’ directors,
employees, officers, and anyone acting on its behalf, will not, in connection
with the performance of this Agreement, directly or indirectly, make, promise,
authorize, ratify or offer to make, or take any action in furtherance of, any
payment or transfer of anything of value for the purpose of influencing,
inducing or rewarding any act, omission or decision to secure an improper
advantage; or improperly assisting it in obtaining or retaining business for it
or the other Party, or in any way with the purpose or effect of public or
commercial bribery.         13.3.2. Neither Party shall contact, nor otherwise
knowingly meet with, any Government Official for the purpose of discussing
activities arising out of or in connection with this Agreement, without the
prior written approval of the other Party, except where such meeting is
consistent with the purpose and terms of this Agreement and in compliance with
Applicable Law. In such situations, the discussing party will promptly notify
the other party of the Government official discussion.         13.3.3. Each
Party represents that: (i) it is authorized and has no impediment to enter into
the transaction contemplated in this Agreement; and (ii) it is not excluded,
debarred, suspended, proposed for suspension or debarment, or otherwise
ineligible for government programs.

 

20

   

 

Confidential

 



  13.3.4. Each Party represents and warrants that except as disclosed to the
other in writing prior to the Effective Date of this Agreement: (1) it does not
have any interest which directly or indirectly conflicts with its proper and
ethical performance of this Agreement; (2) it shall maintain arm’s length
relations with all Third Parties with which it deals for or on behalf of the
other in performance of this Agreement; and (3) it has provided, to the best of
its knowledge, complete and accurate information and documentation to the other
Party, the other Party’s Affiliates and its and their personnel in the course of
due diligence conducted by the other Party for this Agreement, including
disclosure of any officers, employees, owners or persons directly or indirectly
retained by such Party in relation to the performance of this Agreement who are
Government Officials or relatives of Government Officials. Each Party shall make
all further disclosures as necessary to the other Party to ensure the
information provided remains complete and accurate throughout the term of this
Agreement. Subject to the foregoing, each Party agrees that it shall not
knowingly hire or retain any Government Official to assist in its performance of
this Agreement, with the sole exception of conduct of or participation in
clinical trials under this Agreement. Each Party further covenants that any
future information and documentation submitted to the other Party as part of
further due diligence or a certification shall be complete and accurate.        
13.3.5. Each Party shall have the right during the term of this Agreement, and
for a period of two (2) years following termination of this Agreement, to
conduct, upon reasonable request, an investigation and audit of the other
Party’s activities, books and records, to the extent they relate to the other
Party’s performance under this Agreement and to verify compliance with the terms
of this Section 13.3. Such other Party shall cooperate fully with such
investigation or audit, the scope, method, nature and duration of which shall be
at the sole reasonable discretion of the Party requesting such audit.        
13.3.6. Each Party shall ensure that all transactions under the Agreement are
properly and accurately recorded in all material respects on its books and
records and that each document upon which entries in such books and records are
based is complete and accurate in all material respects. Each Party further
represents, warrants and covenants that all books, records, invoices and other
documents relating to payments and expenses under this Agreement are and shall
be complete and accurate and reflect in reasonable detail the character and
amount of transactions and expenditures. Each Party must maintain a system of
internal accounting controls reasonably designed to ensure that no off-the-books
or similar funds or accounts will be maintained or used in connection with this
Agreement.         13.3.7. Each Party shall comply with its own ethical business
practices policy and shall conduct its Study-related activities in accordance
with Applicable Law. Each Party agrees to ensure that all of its employees
involved in performing its obligations under this Agreement are made
specifically aware of the compliance requirements under this Section 13.3. In
addition, each Party agrees to ensure that all such employees participate in and
complete mandatory compliance training to be conducted by each Party, including
specific training on anti-bribery and corruption, in accordance with such
Party’s standard operating procedures with respect to training. Each Party
further agrees to certify its continuing compliance with the requirements under
this Section 13.3 on a periodic basis during the term of this Agreement in such
form as may be reasonably specified by the other Party.

 

  13.4. EXCEPT AS EXPRESSLY PROVIDED HEREIN, ADVAXIS MAKES NO WARRANTIES,
EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, WITH RESPECT TO THE ADVAXIS COMPOUND, AND INCYTE MAKES NO
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO THE INCYTE COMPOUND. Incyte
assumes no responsibility and shall have no liability for the nature, conduct or
results of any research, testing or other work performed by or on behalf of
Advaxis hereunder. Advaxis assumes no responsibility and shall have no liability
for the nature, conduct or results of any research, testing or other work
performed by or on behalf of Incyte hereunder.

 

21

   

 

Confidential

 

14. Insurance; Indemnification; Limitation of Liability

 

  14.1. Insurance. Each Party warrants that it maintains a policy or program of
insurance or self-insurance at levels sufficient to support the indemnification
obligations assumed herein. Upon written request, a Party shall provide evidence
of such insurance.

 

  14.2. Indemnification.

 

  14.2.1. Indemnification by Incyte. Incyte agrees to defend, indemnify and hold
harmless Advaxis, its Affiliates, and its and their employees, directors,
subcontractors and agents from and against any loss, damage, reasonable costs
and expenses (including reasonable attorneys’ fees and expenses) incurred in
connection with any claim, proceeding, or investigation by a Third Party arising
out of this Agreement or the Study (a “Liability”), to the extent that such
Liability (A) was directly caused by (i) negligence or willful misconduct on the
part of Incyte (or any of its Affiliates, or its or their employees, directors,
subcontractors or agents); (ii) a breach on the part of Incyte of any of its
representations and warranties or any other covenants or obligations of Incyte
under this Agreement; or (iii) a breach of Applicable Law by Incyte, or (B) is
determined to be attributable to the Incyte Compound except to the extent any
such claims arise from the gross negligence or intentional misconduct of
Advaxis.         14.2.2. Indemnification by Advaxis. Advaxis agrees to defend,
indemnify and hold harmless Incyte, its Affiliates, and its and their employees,
directors, subcontractors and agents from and against any Liability to the
extent such Liability (A) was directly caused by (i) negligence or willful
misconduct on the part of Advaxis (or any of its Affiliates, or its and their
employees, directors, subcontractors or agents); (ii) a breach on the part of
Advaxis of any of its representations and warranties or any other covenants or
obligations of Advaxis under this Agreement; or (iii) a breach of Applicable Law
by Advaxis; or (B) is determined to be attributable to the Advaxis Compound
except to the extent any such claims arise from the gross negligence or
intentional misconduct of Incyte.         14.2.3. Other Liability. Any Liability
contemplated by this agreement which is not indemnifiable under either Section
14.2.1 or 14.2.2. shall be shared equally by the Parties.         14.2.4.
Procedure. The obligations of Advaxis and Incyte under this Section 14.2 are
conditioned upon the delivery of written notice to Advaxis or Incyte, as the
case might be, of any potential Liability within a reasonable time after the
indemnified Party becomes aware of such potential Liability. The indemnifying
Party will have the right to assume the defense of any suit or claim related to
the Liability if it has assumed responsibility for the suit or claim in writing.
The indemnified Party may participate in (but not control) the defense thereof
at its sole cost and expense.         14.2.5. Study Subjects. Incyte shall not
offer compensation on behalf of Advaxis to any Study subject or bind Advaxis to
any indemnification obligations in favor of any Study subject.

 

22

   

 

Confidential

 



  14.3. LIMITATION OF LIABILITY. OTHER THAN WITH RESPECT TO THE OBLIGATIONS OF
EACH PARTY UNDER ARTICLE 9, IN NO EVENT SHALL EITHER PARTY (OR ANY OF ITS
AFFILIATES OR SUBCONTRACTORS) BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL,
INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES (INCLUDING LOST PROFITS
OR DAMAGES FOR LOST OPPORTUNITIES), WHETHER IN CONTRACT, WARRANTY, NEGLIGENCE,
TORT, STRICT LIABILITY OR OTHERWISE, ARISING OUT OF (x) THE MANUFACTURE OR USE
OF ANY COMPOUND SUPPLIED HEREUNDER OR (y) ANY BREACH OF OR FAILURE TO PERFORM
ANY OF THE PROVISIONS OF THIS AGREEMENT OR ANY REPRESENTATION, WARRANTY OR
COVENANT CONTAINED IN OR MADE PURSUANT TO THIS AGREEMENT, EXCEPT THAT SUCH
LIMITATION SHALL NOT APPLY TO DAMAGES PAID OR PAYABLE TO A THIRD PARTY BY AN
INDEMNIFIED PARTY FOR WHICH THE INDEMNIFIED PARTY IS ENTITLED TO INDEMNIFICATION
HEREUNDER.

 

15. Use of Names

 

  15.1. Except as otherwise provided herein, neither Party shall have any right,
express or implied, to use in any manner the name or other designation of the
other Party or any other trade name, trademark or logo of the other Party for
any purpose in connection with the performance of this Agreement.

 

16. Force Majeure

 

  16.1. If in the performance of this Agreement, one of the Parties is
prevented, hindered or delayed by reason of any cause beyond such Party’s
reasonable control (e.g., war, riots, fire, strike, governmental laws), such
Party shall be excused from performance to the extent that it is necessarily
prevented, hindered or delayed (“Force Majeure”). The non-performing Party will
notify the other Party of such Force Majeure within ten (10) days after such
occurrence by giving written notice to the other Party stating the nature of the
event, its anticipated duration, and any action being taken to avoid or minimize
its effect. The suspension of performance will be of no greater scope and no
longer duration than is necessary and the non-performing Party will use
commercially reasonable efforts to remedy its inability to perform.

 

17. Entire Agreement; Modification

 

  17.1. The Parties agree to the full and complete performance of the mutual
covenants contained in this Agreement. This Agreement, together with the
Clinical Quality Agreement and the Pharmacovigilance Agreement, constitutes the
sole, full and complete agreement by and between the Parties with respect to the
subject matter of this Agreement, and all prior agreements, understandings,
promises and representations, whether written or oral, with respect thereto are
superseded by this Agreement. No amendments, changes, additions, deletions or
modifications to or of this Agreement shall be valid unless reduced to writing
and signed by the Parties hereto.

 

18. Assignment and Sub-Contracting

 

  18.1. Neither Party shall assign or transfer this Agreement without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld; provided, however, that either Party may assign this Agreement to one
or more of its Affiliates without the other Party’s consent, and any and all
rights and obligations of either Party may be exercised or performed by its
Affiliates, provided that such Affiliates agree to be bound by this Agreement.
Notwithstanding the foregoing, either Party may assign this Agreement to a Third
Party successor to all or substantially all of its business relating to its
respective Compound, whether by merger, sale of stock, sale of assets or
otherwise.

 

23

   

 

Confidential

 

19. Invalid Provision

 

  19.1. If any provision of this Agreement is held to be illegal, invalid or
unenforceable, the remaining provisions shall remain in full force and effect
and will not be affected by the illegal, invalid or unenforceable provision. In
lieu of the illegal, invalid or unenforceable provision, the Parties shall
negotiate in good faith to agree upon a reasonable provision that is legal,
valid and enforceable to carry out as nearly as practicable the original
intention of the entire Agreement.

 

20. No Additional Obligations

 

  20.1. Incyte and Advaxis have no obligation to renew this Agreement or apply
this Agreement to any clinical trial other than the Study. Neither Party is
under any obligation to enter into another type of agreement at this time or in
the future.

 

21. Dispute Resolution and Jurisdiction

 

  21.1. The Parties shall attempt in good faith to settle all disputes arising
out of or in connection with this Agreement in an amicable manner. Any claim,
dispute or controversy arising out of or relating to this Agreement, including
the breach, termination or validity hereof or thereof (each, a “Dispute”), shall
be governed by and construed in accordance with the substantive laws of the
State of Delaware, without giving effect to its choice of law principles.      
  21.2. Nothing contained in this Agreement shall deny either Party the right to
seek injunctive or other equitable relief from a court of competent jurisdiction
in the context of a bona fide emergency or prospective irreparable harm, and
such an action may be filed or maintained notwithstanding any ongoing
discussions between the Parties.

 

22. Notices

 

  22.1. All notices or other communications that are required or permitted
hereunder shall be in writing and delivered personally, sent by facsimile (and
promptly confirmed by personal delivery or overnight courier), or sent by
internationally-recognized overnight courier addressed as follows:

 

If to Incyte, to:

 

1801 Augustine Cut-Off

Wilmington, DE 19803

Attn: Executive Vice President, Business Development

 

With a copy to:

 

1801 Augustine Cut-Off

Wilmington, DE 19803

Attn: General Counsel

 



24

   

 

If to Advaxis, to:

 

305 College Road East

Princeton, NJ

Attn: Executive Vice President, Chief Operating Officer

 

With a copy to:

 

Pearl Cohen Zedek Latzer Baratz, LLP

1500 Broadway, 12th Floor

New York, New York 10036

Email: mcohen@pearlcohen.com

Facsimile: 646 878 0801

Attn: Mark Cohen

 

23. Relationship of the Parties

 

  23.1. The relationship between the Parties is and shall be that of independent
contractors, and does not and shall not constitute a partnership, joint venture,
agency or fiduciary relationship. Neither Party shall have the authority to make
any statements, representations or commitments of any kind, or take any actions,
which are binding on the other Party, except with the prior written consent of
the other Party to do so. All persons employed by a Party will be the employees
of such Party and not of the other Party and all costs and obligations incurred
by reason of any such employment shall be for the account and expense of such
Party.

 

24. Counterparts and Due Execution

 

  24.1. This Agreement and any amendment may be executed in two (2) or more
counterparts (including by way of facsimile or electronic transmission), each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument, notwithstanding any electronic transmission,
storage and printing of copies of this Agreement from computers or printers.
When executed by the Parties, this Agreement shall constitute an original
instrument, notwithstanding any electronic transmission, storage and printing of
copies of this Agreement from computers or printers. For clarity, facsimile
signatures and signatures transmitted via PDF shall be treated as original
signatures.

 

25. Construction

 

  25.1. Except where the context otherwise requires, wherever used, the singular
will include the plural, the plural the singular, the use of any gender will be
applicable to all genders, and the word “or” is used in the inclusive sense
(and/or). Whenever this Agreement refers to a number of days, unless otherwise
specified, such number refers to calendar days. The captions of this Agreement
are for convenience of reference only and in no way define, describe, extend or
limit the scope or intent of this Agreement or the intent of any provision
contained in this Agreement. The term “including” as used herein shall be deemed
to be followed by the phrase “without limitation” or like expression. The term
“will” as used herein means shall. References to “Article,” “Section” or
“Appendix” are references to the numbered sections of this Agreement and the
appendices attached to this Agreement, unless expressly stated otherwise. Except
where the context otherwise requires, references to this “Agreement” shall
include the appendices attached to this Agreement. The language of this
Agreement shall be deemed to be the language mutually chosen by the Parties and
no rule of strict construction will be applied against either Party hereto.

 

[Remainder of page intentionally left blank.]

 

25

   

 

Confidential

 

IN WITNESS WHEREOF, the respective representatives of the Parties have executed
this Agreement as of the Effective Date.

 

Incyte Corporation

 

By: February 10, 2015  

 

/s/ Barry Flannelly   Barry Flannelly          

Executive Vice President, Business Development and Strategic Planning

 

Advaxis, Inc.

 

By: February 10, 2015  

 

/s/ Gregory T. Mayes   Gregory T. Mayes           Executive Vice President,
Chief Operating Officer  

 

26

   

